Citation Nr: 1044684	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas



THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1980 to December 1984.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2009 rating 
decision of the Waco, Texas RO.  In his substantive appeal, the 
Veteran requested a Travel Board hearing; he withdrew the request 
in a June 2009 statement.  


FINDINGS OF FACT

1.  An unappealed March 2002 rating decision denied the Veteran's 
claim of service connection for paranoid schizophrenia, based on 
findings that such disability was not manifested in service or 
within one year of discharge and was not shown to be related to 
service.  
  
2.  Evidence received since the March 2002 rating decision does 
not tend to relate the Veteran's paranoid schizophrenia to his 
military service; does not relate to the unestablished fact 
necessary to substantiate the claim of service connection for 
paranoid schizophrenia; and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of 
service connection for paranoid schizophrenia may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to substantiate 
each element of the underlying service connection claim; and (3) 
is specifically required to substantiate the element or elements 
needed for service connection that were found insufficient in the 
prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  A December 2008 letter provided notice in accordance 
with Kent and also explained the evidence VA was responsible for 
providing and the evidence he was responsible for providing.  He 
was also informed of disability rating and effective date 
criteria.  He has had ample opportunity to respond/supplement the 
record, and has not alleged that notice in this case was less 
than adequate.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The duty to 
assist by arranging for a VA examination or obtaining a medical 
opinion does not attach unless a previously denied claim is 
reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The appellant has not 
identified any pertinent evidence that remains outstanding.  VA's 
duty to assist is met.  
Legal Criteria, Factual Background, and Analysis

Historically, an unappealed May 1995 rating decision denied the 
Veteran service connection for a mental disorder to include 
psychotic disorder and alcohol/drug abuse, based on findings that 
such disability was not manifested in service or within the first 
year post-service, and that the disability was not shown to be 
related to his service.  An unappealed March 2002 rating decision 
considered additional evidence (VA treatment records not 
previously of record), reopened the claim (in essence), and 
denied service connection for paranoid schizophrenia on de novo.  
That decision is final, and is the last final rating decision in 
this matter.  38 U.S.C.A. § 7105.  

Generally, when the RO denies a claim, and the veteran does not 
appeal the denial, such determination is final, and the claim may 
not thereafter be reopened and allowed based on the same record.  
38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 
173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection for a psychosis (e.g., schizophrenia) may be 
awarded on a presumptive basis if such disability was manifested 
in the first year following a Veteran's discharge from active 
duty.  38 U.S.C.A. § 1110.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The evidence of record at the time of the March 2002 rating 
decision included the Veteran's STRs which showed no psychiatric 
findings on enlistment examination in June 1980; that the Veteran 
was seen for alcohol counseling in March and April 1984; and that 
he was seen for a commander-ordered psychiatric evaluation in 
September 1984.  The report from September 1984 noted that the 
Veteran had been issued a citation for driving under the 
influence in January 1984 and that there were numerous problems 
and deterioration in his attitude since that time.  The Veteran 
reported getting drunk often to deal with his problems.  No 
serious psychological disorder or character behavior disorder was 
identified.  A clinic record from later in September 1984 
included a mental status examination within normal limits, and 
the assessment was character traits, with no evidence of 
psychopathology.  The Veteran's discharge examination was silent 
for any psychiatric disorder.  The Veteran's DD Form 214 (service 
separation document) indicates that he received a general 
discharge under honorable conditions for misconduct involving 
minor disciplinary infractions.

Also of record in March 2002 was a report of a March 1995 VA 
psychiatric examination, during which the Veteran reported that 
he saw a psychiatrist while stationed in Germany for delusions 
and memory loss and was told he had a split personality.  He 
reported using drugs including marijuana, cocaine, acid and hash.  
In January 1995 he was hospitalized for auditory and tactile 
hallucinations as well as drug addiction.  At the time of the VA 
examination, he was receiving treatment through a dual diagnosis 
program and was involved in Alcoholics Anonymous.  Following a 
mental status examination, the diagnoses included alcohol abuse, 
cocaine and marijuana dependence, and psychotic disorder not 
otherwise specified.  

The record also included VA treatment records which showed the 
Veteran had received treatment for paranoid schizophrenia since 
(as early as in) 2000, and statements from the Veteran claiming 
that the disability began while he was in service.

Evidence received since the time of the March 2002 rating 
decision consists essentially of VA treatment records which show 
ongoing treatment for paranoid schizophrenia (but do not include 
any opinion relating the Veteran's schizophrenia to his service 
or to complaints therein).  

Because service connection for paranoid schizophrenia was denied 
in March 2002 based on a finding that such disability was not 
shown to be related to the Veteran's service (or complaints noted 
therein), for evidence to be new and material in this matter, it 
would have to be evidence that tends to relate the Veteran's 
paranoid schizophrenia to his active service.  

The VA treatment records received since the March 2002 rating 
decision are merely cumulative (and therefore not new) evidence.  
They show ongoing treatment for the disability at issue, but 
contain no new information or medical opinion relating it to the 
Veteran's active service.  It was previously established, and is 
not in dispute, that he has paranoid schizophrenia (that is being 
treated) which he seeks to have service-connected.  

The Veteran's own assertions relating his current paranoid 
schizophrenia are repetitions of what he previously alleged, and 
they are likewise cumulative, and not new, evidence.   
In summary, no additional evidence received since the March 2002 
rating decision is new evidence that tends to prove that the 
Veteran's paranoid schizophrenia is related to his military 
service.  Therefore, the additional evidence received since March 
2002 does not address the unestablished fact necessary to 
substantiate the claim of service connection for paranoid 
schizophrenia; does not raise a reasonable possibility of 
substantiating such claim; and is not new and material.  
Accordingly, the claim may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for paranoid 
schizophrenia is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


